NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ENRIQUE SALINAS SANCHEZ,                         No. 19-56050

                Plaintiff-Appellant,             D.C. No. 5:15-cv-01901-R-DFM

 v.
                                                 MEMORANDUM*
KIMBERLY A. SEIBEL, Warden; ORRY
MARCIANO, Physician Assistant at CVSP,
C-Yard, in his individual and official
capacities,

                Defendants-Appellees,

and

HOWARD TUNG, Surgeon at Tri-City
Medical Center, in his individual capacity; et
al.,

                Defendants.

                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

                          Submitted December 2, 2020**


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      California state prisoner Enrique Salinas Sanchez appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo the district court’s judgment on the pleadings. Owens

v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 713 (9th Cir. 2001). We may

affirm on any ground supported by the record. Thompson v. Paul, 547 F.3d 1055,

1058-59 (9th Cir. 2008). We affirm.

      Dismissal of Sanchez’s deliberate indifference claim was proper because

Sanchez failed to allege facts sufficient to state a plausible claim. See Starr v.

Baca, 652 F.3d 1202, 1207-08 (9th Cir. 2011) (pleading requirements for

establishing supervisory liability); Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir.

2010) (although pro se pleadings are construed liberally, plaintiff must present

factual allegations sufficient to state a plausible claim for relief); Toguchi v.

Chung, 391 F.3d 1051, 1057-60 (9th Cir. 2004) (a prison official is deliberately

indifferent only if he or she knows of and disregards an excessive risk to inmate

health; medical malpractice, negligence, or a difference of opinion concerning the

course of treatment does not amount to deliberate indifference).

      Because Sanchez did not object to the magistrate judge’s report and

recommendation, he waived his right to challenge the district court’s factual


                                           2                                        19-56050
findings concerning exhaustion of his deliberate indifference and excessive force

claims arising from Adams’s and Covarrubias’s transportation of Sanchez from the

hospital to the prison. See Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998)

(holding that failure to object to a magistrate judge's recommendation waives all

objections to the magistrate judge's findings of fact, but does not ordinarily waive

objections to purely legal conclusions). The district court properly granted

summary judgment on these claims because Sanchez failed to exhaust his

administrative remedies as required under the Prison Litigation Reform Act

(“PLRA”). See Woodford v. Ngo, 548 U.S. 81, 90 (2006) (the PLRA requires

“proper exhaustion ... which means using all steps that the agency holds out, and

doing so properly (so that the agency addresses the issues on the merits)” (citation

and internal quotation marks omitted)); Griffin v. Arpaio, 557 F.3d 1117, 1120 (9th

Cir. 2009) (“[A] grievance suffices if it alerts the prison to the nature of the wrong

for which redress is sought” (citation and internal quotation marks omitted)).

      We reject as unsupported by the record Sanchez’s contentions that the

district court was biased or erred by simultaneously considering a motion to

dismiss and motion for summary judgment.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.


                                           3                                    19-56050